10*78 'I*
                                       ELECTRONIC RECORD




     COA #         05-12-01539-CR                      OFFENSE:        Homicide

                   Morris Wayne Simons v. The State
     STYLE:        ofTexas                             COUNTY:         Dallas

     COA DISPOSITION:         AFFIRM                   TRIAL COURT:    204th Judicial District Court


     DATE: 7/24/2014                     Publish: NO   TC CASE #:      F-0854622-Q




                                IN THE COURT OF CRIMINAL APPEALS



                  Morris Wayne Simons v. The State
     STYLE:       ofTexas                                   CCA#:
                                                                              \Q1f~M
                  PEA SE                    Petition        CCA Disposition:
     FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                   SfAdilt                                 JUDGE:
     DATE: _         /*•//&/wrf                             SIGNED:                            PC:_

     JUDGE:             J*.                                 PUBLISH:                           DNP:




                                                                                                MOTION FOR

                                                         REHEARING IN CCA IS:

     PRO       SB           PEimoN                       JUDGE:

FOR DISCRETIONARY REVIEW

is      Kerissrb                                                                   ELECTRONIC RECORD

DATE          01Life?if
              w     u^^-
                  JUDGE